DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
Allowable Subject Matter
Claims 1-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest an apparatus comprised of, in part, handheld magnetization equipment configured for magnetizing objects…a lighting attachment is removable; the lighting attachment is configured for snap-fit engagement, and wherein the snap-fit engagement comprises one or both of attaching and removing of the lighting attachment being done without requiring disassembly and re-assembly of the handheld magnetization equipment and/or without necessitating use of tools; the lighting attachment is configured for projecting light in one or more directions during use of the handheld magnetization equipment; and the lighting attachment is configured to provide power for use in lighting operations based on operation of the handheld magnetization equipment when magnetizing the objects. Claims 2-10 are allowed due to their dependency upon claim 1. 
Regarding claim 11, the prior art of record fails to teach or suggest a lighting attachment comprised of, in part, the lighting attachment is configured to be securely attached to a handheld magnetization equipment; the lighting attachment is configured to be removable; and the lighting attachment is configured for snap-fit engagement, and wherein the snap-fit engagement comprises one or both of attaching and removing of the lighting attachment being done without requiring disassembly and re-assembly of the handheld magnetization equipment and/or without necessitating use of tools; the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875